Citation Nr: 1712257	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  07-31 256A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc disease of the cervical spine.

3.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for weight gain, diabetes mellitus, and vision problems, due to medication prescribed by VA.

4.  Entitlement to service connection for prostatitis.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for myalgia of the chest.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for angle recession glaucoma.
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to February 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of multiple rating decisions by a Department of Veterans Affairs (VA) Regional Offices (RO).

The Veteran testified at a hearing before a Veterans Law Judge in September 2010, regarding the first three issues reflected on the title page, in Washington, D.C. (Central Office hearing).  A transcript of the hearing has been associated with the record.

When this case was before the Board in February 2012 and February 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In its February 2012 remand, the Board noted the Veteran had requested an additional hearing addressing his claims for service connection for an acquired psychiatric disorder and cervical spine degenerative disc disease, and entitlement to compensation under 38 U.S.C.A. § 1151.  As such, the Board instructed the AOJ to schedule the Veteran for an additional hearing, if he continued to request one, after certain other development was completed.  No additional hearing was subsequently scheduled.

In its February 2015 remand, the Board noted the Veteran had perfected appeals for the remaining issues now before the Board.  The Board noted the Veteran had requested a hearing at his local RO (Travel Board hearing), but that no hearing had been scheduled.  As such, the Board remanded all of the Veteran's claims for a Travel Board hearing.

In an April 2015 telephone call to VA, the Veteran sought to clarify that his representative was attorney G.H.  However, in June 2015 he completed a VA Form 21-22a appointing attorney E.L. as his representative.

In June 2015, the Veteran was notified he was scheduled for a July 30, 2015, hearing.  However, the Veteran's representative, E.L., requested the hearing be postponed since she had not received a copy of the Veteran's claims file.

In other June 2015 correspondence, the Veteran indicated his desire to terminate E.L. as his representative.  In a July 2015 statement, the Veteran indicated his belief that he was still represented by his previous attorney, G.H.  However, in a July 2015 fax, G.H. informed VA he was not representing the Veteran and would not appear at his hearing.

The July 2015 hearing was not held.  In September 2015, the Veteran was notified his hearing had been rescheduled for November 16, 2015.  In October 2015, he again completed a VA Form 21-22a appointing E.L. as his representative.

In October 2015, it was documented that VA attempted to call the Veteran to remind him of his November 2015 hearing date, but that his phone number had been disconnected.

In a November 2015 correspondence, E.L. indicated the Veteran wished to withdraw his request for a hearing.  However, in a separate November 2015 statement, the Veteran indicated his desire to have a hearing.  As such, he was informed he had been scheduled for a March 14, 2016, hearing.  In a subsequent March 2016 statement, however, he stated he wished to withdraw his hearing request.

Subsequently, in May 2016 and July 2016 statements, the Veteran reiterated his desire for a hearing before the Board.  The Board notes in December 2016, the Veteran's representative, E.L., filed a motion to withdraw from representation.

Upon a review of the foregoing, the Board observes the Veteran's statements regarding his desire for a hearing have been inconsistent, and at times have conflicted with those of his representative.  In addition, the Board notes the Veteran's statements indicate some confusion on his part as to who was representing him.  In this regard, the Board notes the Veteran's attorney recently sought to withdraw from the case.  The Board has accepted the attorney's withdrawal and the Veteran has indicated that he will represent himself.

The Board notes in his most recent correspondence, the Veteran firmly indicated his desire for a hearing before the Board.  A letter was sent in December 2016 asking the Veteran to clarify which type of hearing he was requesting.  This document included an option to withdraw the hearing request.  In December 2016, the Veteran indicated he wanted an in person hearing at his local VA RO.  
 
In sum, the Board has determined a remand is warranted to ensure the Veteran has a final opportunity to attend his desired hearing.

Accordingly, as the AOJ schedules Board hearings, this case is REMANDED for the following action:

Take appropriate action to afford the Veteran the requested Travel Board hearing at the RO  A copy of the letter advising the Veteran of the time and place to report should be associated with the claims file.  After the hearing has been held, or if he cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

